DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
1.	The following is a Notice of Allowance in response to remarks filed 21 October 2021.

REASONS FOR ALLOWANCE
2.	Claims 1, 3-8 and 10-22 are allowable as set forth below.
3.	The following is an examiner’s statement of reasons for allowance:
4.	The Applicant’s amendments to the independent claims filed 21 October 2021 are sufficient to overcome the 101 rejections. Claims 1 and 7 are directed to are directed to a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices).  Thus each of the claims falls within one of the four statutory categories.  Further, the claims do not recite a mental process because the steps are not practically performed in the human mind. Nor do the claims recite any mathematical concepts or certain methods of organizing human activity. Thus, the claims do not recite an abstract idea.
5.	Regarding the prior art, the claimed invention is directed to an automated queuing system.
	Independent claims 1 and 7 identifies the uniquely distinct features of:
wherein the computer-readable instructions, when executed, cause the processing circuitry to determine the virtual queue that the customer should be assigned, wherein at least one virtual queue for an in-person service provider in the first service provider facility and at least one virtual queue for a remote service provider in the second service provider facility are considered when determining the virtual queue that the customer should be assigned to”
Delgrosso (US 2006/0253358 A1) discloses (¶ 0057) using the bank employee’s assigned tasks and/or capabilities to determine whether to assign the bank customer to a particular bank employee for serving the bank customer.
Block (US 9,355,530 B1) discloses (col. 23:4-26) the task analyzer software is operative to analyze the desired banking transactions identified by a banking customer and determine which tasks if any a banking resource could currently begin. 
Fernandez Acuna (US 2017/0149722 A1) discloses (¶ 0001) computer software for managing social media posts.
Hanson (US 2016/0012496 A1) discloses (abstract) the computing platform may generate one or more navigation instructions to guide the customer to another location. Then, the computing platform may send the one or more navigation instructions to the customer computing device.
Ng (US 2015/0142684 A1) discloses (¶ 0043) a self-policing content policy. If the specific account uploads or posts objectionable material, other user accounts from the plurality of user accounts may “flag” the objectionable material.
Conway (US 2014/0270133) discloses (abstract) routing customer communications to the best available agent. The methods include predicting a personality type of the customer, determining the occupancy level of agents to provide a list of available agents, providing a routing recommendation based on the predicted personality type of the customer and agent data such as proficiency in handling customers with the predicted personality type, and/or analyzing real-time customer-agent interactions.
None of the evidence at hand teaches or suggests the combination of underlined features, nor does there exist an appropriate rationale for further modification of the evidence at hand. It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims include allowable subject matter as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Acharya, A, Manweiler, J, Sharma, S, Banerjee, N, “Presence Based Open Contact Center Leveraging Social Networks”, 2013 IFIP/IEEE International Symposium on Integrated Network Management, pgs. 1-14: discloses the common contact center core provides a full-fledged engagement platform for customers to reach out to customer care through social networks. The customers can connect to a contact center in real-time using the service of their choice such as Twitter or Facebook instead of being tied to a particular system or service dictated by the businesses for interacting with a contact center agent. The open contact center leverages presence technology to enable real-time, two-way interaction based on availability of both customers and contact center agents and provides choice of real-time attributes and sources of these for instilling intelligence in the matching logic, routing logic, in choosing media and customer end point.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629  
                                                                                                                                                                                                      /LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629